



COURT OF APPEAL FOR ONTARIO

CITATION:
Durham
    District School Board v. Grodesky, 2012 ONCA 270

DATE: 20120427

DOCKET: C54226

Sharpe, Blair and Juriansz JJ.A.

BETWEEN

Durham District School Board

Plaintiff

and

Bodan Daly Grodesky, John Doe Grodesky, Jane
    Doe Grodesky, Colten Todd Douglas James,
Todd James
and Jane Doe James

Defendants (
Appellant
)

and

ING Insurance Company of
    Canada

Third Party (Respondent)

William F. Kelly, for the appellant Todd James

Derek V. Abreu, for the respondent ING Insurance Company
    of Canada

Heard: February 24, 2012

On appeal from the judgment of Justice Drew S. Gunsolus
    of the Superior Court of Justice dated May 31, 2011, with reasons reported at 2011
    ONSC 3286, 100 C.C.L.I. (4th) 145.

Juriansz J.A.:

[1]

This is an appeal from the decision of Gunsolus J. of the
    Superior Court of Justice, dated May 31, 2011, holding that the respondent ING Insurance
    Company of Canada (ING) was not required to defend the appellant Todd James
    for the claims against him brought by the Durham District School Board (School
    Board), and ordering the dismissal of the appellants third party action
    against ING.

(1)

Background


[2]

The plaintiff Durham District School Board has brought a claim
    naming several defendants, including the appellant, his wife (Jane Doe), and
    his son. The School Board claims that the son, Colten Todd Douglas James, set
    fire to the contents of the Cartwright Central High Schools plastic recycling
    bins, which then spread to the school building, causing extensive property
    damage. The School Boards claim against the appellant is set out in para. 9.D
    of the statement of claim as follows:

As to the negligence of the defendants Todd James
    and Jane Doe James:

a)    They failed to provide a curfew
    for the defendant Colten Todd Douglas James;

b)    They failed to enforce a curfew
    for the defendant Colten Todd Douglas James;

c)    They failed to properly and
    adequately supervise the defendant Colten Todd Douglas James when they knew or
    ought to have known that he had a propensity for getting into mischief;

d)    They failed to properly and
    adequately supervise the defendant Colten Todd Douglas James when they knew or
    ought to have known that he had a propensity for setting fires;

e)    They failed to properly and
    adequately discipline the defendant Colten Todd Douglas James for inappropriate
    behaviour;

f)    They failed to properly and
    adequately instill in the defendant Colten Todd Douglas James a respect for
    private and public property.

[3]

The appellant advanced a third party claim against ING for
    indemnification under his homeowners comprehensive form insurance policy.

[4]

ING brought a motion for determination that it was not obligated
    to defend the appellant, and that therefore the third party action should be
    dismissed. In bringing its motion, ING relied on the following exclusion clause
    in the appellants homeowners policy:

We do not insure your claims arising from (6) Bodily injury or
    property damage caused
by any intentional or criminal act
    or failure to act
by: (a) any person insured by this policy; or (b) any
    other person at the direction of any person insured by this policy. [Emphasis
    added.]

(2)

Decision Below

[5]

The motion judge interpreted the School Boards statement of
    claim to specifically allege that the appellant 
failed to act

in terms of
    providing/enforcing a curfew, supervising, disciplining and instilling in [his
    son] a respect for private and public property (emphasis in original).

[6]

Consequently, he found that the School Board's claim against the
    appellant fell within the failure to act exclusion, and that therefore ING
    had no duty to defend the appellant.

[7]

In reaching this conclusion, he

relied on
G.P. v. D.J
.
, 26
    C.C.L.I. (3d) 76 (Ont. S.C.), a case interpreting an identical exclusion
    clause. In
G.P. v. D.J
.
,
    the defendant was alleged to have been negligent in failing to act to protect a
    minor from sexual assault. Mossip J. concluded that, under the plain language
    of the clause,
any

tortious failure to act (not just an intentional or criminal one) triggers
    the exclusionary clause. Even though the plaintiff was only alleged to have
    acted negligently, the fact that a failure to act was alleged excluded the
    claim under the provision, and therefore the insurance company did not have a
    duty to defend.

(3)

Analysis

[8]

Can ING refuse to defend the appellant, under the exclusion
    clause, given the claim made against the appellant?

[9]

The exclusion clause can be read in two ways. First, the clause
    can be read so that the words intentional or criminal modify the phrase act
    or failure to act. Read in this way, the clause would only exclude an act or
    failure to act that is intentional or criminal. Alternatively, the clause can
    be read to exclude an intentional or criminal act, and any failure to act. Read
    in this way, the clause would exclude a failure to act that was merely
    negligent. The motion judge, following
G.P. v, D.J
.
, adopted the second
    interpretation of the provision.

[10]

The principle that ambiguities in a contract should be resolved
    against the drafter and that insurance coverage clauses should be construed
    broadly and exclusions narrowly points to adopting the first interpretation.
    Moreover, the second interpretation would largely negate insurance coverage because
    harms resulting from negligence can typically be characterized as a failure to
    act. This would render the insurance coverage provided by the policy largely
    useless.

[11]

The Supreme Court considered a similar clause in
Non-Marine
    Underwriters, Lloyds of London v. Scalera
, 2000 SCC 24, [2000] 1 S.C.R.
    551. In
Scalera
, the clause excluded claims arising from bodily injury
    or property damage caused by any intentional or criminal act or failure to act
    by ... any person insured by this document (para. 59). Iacobucci J., in his
    concurring reasons, observed that reading the clause to exclude negligent
    failures to act would lead to absurd consequences because almost any act of
    negligence could be excluded. He explained his approach to interpreting the
    clause at para. 92:

At the outset, the wording of this clause presents a threshold
    issue. The respondent argues that the clause requires only an intentional act,
    not an intent to injure. The majority below agreed with this interpretation.
    However, I agree with Finch J.A.'s dissent on this point. If the respondent
    were correct,
almost any act of negligence could be
    excluded under this clause
. After all, most every act of negligence can
    be traced back to an intentional ... act or failure to act. As this Court
    made clear in
Canadian Indemnity Co. v. Walkem Machinery &
    Equipment Ltd.
, [1976] 1 S.C.R. 309,  negligence is by far the most
    frequent source of exceptional liability which [an insured] has to contend
    with. Therefore, a policy which would not cover liability due to negligence
    could not properly be called comprehensive (pp. 316-17). Consistent with
    this decision, the purpose of insurance, and the doctrines of reasonable
    expectations and
contra proferentem
referred to above, I believe
    the exclusion clause must be read to require that the injuries be intentionally
    caused,
in that they are the product of an intentional
    tort and not of negligence
. [Emphasis added.]

[12]

At
    the same time, at para. 84, Iacobucci J. cautioned against relying on the
    plaintiffs characterization of the claim made against the defendant because a
    plaintiff may draft a statement of claim in a way that seeks to turn intention
    into negligence in order to gain access to an insurer's deep pockets. Whether
    the plaintiff uses the language of negligence or intentional torts is not the
    end of the inquiry. The judge must look to the actions taken by the defendant
    underlying the claim. Further, when there are multiple claims (e.g. when intentional
    torts and negligence are both alleged) the judge must decide if the negligence
    claim is merely derivative of the intentional claim, or whether the two claims
    are severable, by examining the actions allegedly taken by the defendant, and
    deciding whether the claims are related to the same actions.

[13]

In this case, the School Boards claim against the appellant for
    his alleged failures is drafted in terms of negligence. The trial judge
    described the claim as a claim in negligence, at para. 16.

[14]

Though this negligence claim caused the same harm as the
    intentional tort allegedly committed by the son, it is not derivative of the
    intentional tort claim in the sense indicated by Iacobucci J.  At para. 84, he
    remarked that a claim for negligence will not be derivative if the underlying
    elements of the negligence and of the intentional tort are sufficiently
    disparate to render the two claims unrelated. The elements of the intentional
    tort claim against the son and the negligence claim against the parents are
    entirely distinct. Therefore the negligence claim is not derivative of the intentional
    tort, and should not be subsumed under it for the purposes of applying the
    exclusion clause.

(4)

Conclusion

[15]

I would conclude that ING has a duty to defend the appellant as
    the School Boards claim against the appellant is not excluded by the policy.

[16]

I would allow the appeal and set aside the judgment below with
    the appellants costs fixed in the amount of $3,500.00 as agreed by counsel.

R.G. Juriansz J.A.

I agree Robert J.
    Sharpe J.A.

I agree R.A. Blair
    J.A.

Released: April 27, 2012


